Title: To George Washington from Brigadier General James Clinton, 28 May 1779
From: Clinton, James
To: Washington, George



Sir,
Albany May 28th 1779

I have been honoured with your Excellency’s Letter of the 22d instant, and am happy to hear that the Cloathing is on the way up, as it is much wanted.
Col. Ransselear informs me that he has received official Accounts, that a Quantity of Amunition is on the way from Boston and Springfield, so that I expect shortly to be amply supplyed.
I have ordered each of the Regiments now in this Department, except Warner’s who has not applyed, to be furnished with a Sum of money for the purpose of reinlisting such of the three year men as are disposed to engage during the War, in proportion to the number of such men in each Regiment, which money will probably be applyed for inlisting the nine months men or any others that may offer, and which may suffice for the present.
I flatter myself there will be no material Contention between the rival Officers of this State, which may in any wise injure the Service during the ensuing Campaign.
With respect to Major Fish, I cannot affirm that his indisposition will oblige him to leave the Service; by what I wrote in my last I woud be understood, that from his former ill state of health, the Duties of Brigade Major and Inspector woud rather be too severe for him, and consequently induce him to decline accepting my Proposal—and as he is in fact the only Major in the N.Y. line who is qualified for that Office, I requested that Major Popham may be continued with me in quality of an Aid de Camp, as he is acquainted with the duty, and his Services are much wanted in this Department let who will, be appointed.
I have enclosed a Copy of a Letter from Col. V. Schaick, to which I refer your Excy for particulars. You will see his Sentiments with respect to the Indians, and his inability to satisfy them for their Services; as I conceive this to be of perticular importance I have taken the Liberty to mention to your Excellency, that such provision may be made in future as you may think proper. In a former Letter he requests that Captain John Graham may be appointed Major in the room of Major Ledgard who is resigned; I join with him in this Requisition as he is the eldest Captain in the Line, and as there are but three Majors now in the five N.Y. Regiments, one of which is with Col. Courtland, and another unfit for duty by the loss of his Arm, the wound of which is not yet perfectly healed.
I would beg leave to inform your Excellency that I have thrown into Fort Schuyler a Quantity of Provision sufficient to supply a Garrison of five hundred men untill the first day of January next; I have also collected a quantity at Schanectady, where there are one hundred Batteaux ready to be loaded on the shortest notice; these I imagine will be sufficient to transport all the Stores and Provision which will be wanted for the intented Expedition.
I have not formed any Store at Conagoharie, except what is necessary for the immediate Supply of the Troops now lying there, as I conceived the Provision was much safer at Schanectady, especially as there were neither Houses or Barns near the River to couver it from the weather, and even if there were, it woud undoubtedly be an object worthy the attention of the Enemy.

I woud also beg leave to observe, that if your Excellency shoud think proper to order me to march to the head of the Susquehana, the distance from the Mohawk River to the Otsego Lake is twenty Miles, the Road hilly and much out of repair, so that it will require a great number of teams and a considerable length of time to transport our Batteaux, Provision &c. accross.
If I shoud be ordered to march by Fort Schuyler, tho there are two carrying Places, yet each is but one mile, therefore I cou’d proceed that way with more Expedition. I shoud be glad to know whether Pack horses will be wanted, if so I conceive The Quarter master shoud have some orders about them.
I have presumed to throw out these hints that if I shoud be ordered to form a junction with the main Army at the Susquehana, I may have timely notice and be in every respect prepared. I have the honour to be Your Excellency’s most humble Servt
James Clinton B. Gl
P.S. A Deputy Commissary of Prisoners is much wanted in this place for a short time, as there some officers & Men here out on Parole.
